                                                                                                                    GOVERNMENT
                                                                                                                      EXHIBIT
                                                                                                                      915a
                                                                                                        17 CR 587 (JMA)




                                                                                                                                      :    :',




                                                                                                                                   '.,.:


   .J
   ),,,s,

       i.t.


  -r   tt.
              Thornas J. Spota 1 Esq .
                                                                                                                              . ....1.'
              Spotal 0f Rourlce & Annrerman                                                                                                '




              235 Brookslte Dr.
              llauppauge     NY     I 1 788-2 520

              REr



              D-err, Hrr
                           'Spoca
                                    r


                      Purruant to our rocon! conv6riattonr,orlcloaod pIoaro f tnd,onr or(gtnat
              and oae dupllcare copy     of Sclpulatlon & Agreenens reference Ehe above-naned
              off(cer.
                    Please execute one orlgtnal and return to my offlce as soon as



,,t:




                                                                            ,.Depa   rtmen
              RVK/bs                                                                             1.-
                                                                                                 ;..
              Enc1.                                                                                     1   .   ,




                                                                                             '.i   .:
                                                                                                                           :..;"''.




                                                                            a
                                                                        a   I
